Citation Nr: 0843891	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
arthritis of the lumbar spine (claimed as back problems), 
and, if so, whether service connection is warranted for the 
claimed disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1962 to November 1964.  

Service connection for a back condition was initially denied 
in a September 2002 rating decision.

The current appeal comes to the Board of Veterans' Appeals 
(the Board) on appeal from an April 2006 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Waco, Texas which determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for a back condition.

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing which was conducted at the Nashville, Tennessee RO in 
November 2008.  The transcript of the hearing is associated 
with the veteran's claims folder.


FINDINGS OF FACT

1.  In a September 2002 decision, the RO denied the veteran's 
claim of entitlement to service connection for back problems 
based on the finding that there was no evidence linking his 
current back disability to his active service; the veteran 
did not appeal the September 2002 decision within one year of 
being notified.



2.  The evidence associated with the claims file subsequent 
to the September 2002 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for degenerative arthritis of the lumbar 
spine (claimed as back problems).

3.  The veteran's degenerative arthritis of the lumbar spine 
(claimed as back problems) is not shown to be related to his 
military service.


CONCLUSIONS OF LAW

1.  The September 2002 RO decision denying the claim of 
service connection for low back problems is final. 38 
U.S.C.A. §§ 5108, 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  Low back disability, to include degenerative joint 
disease, was not incurred or aggravated by active service and 
may not be so presumed.  38 U.S.C.A.
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in January and September 2006.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Furthermore, the January 2006 letter to 
the veteran provides sufficient notice as to what is needed 
in terms of new and material evidence so as to satisfy the 
notice provisions of Kent v. Nicholson, 20 Vet. App. 1 
(2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The September 2006 VCAA letter provided such 
notice.

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
September 2006 notice was provided to the veteran, the claim 
was readjudicated in an August 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  The Board concludes 
that the provisions of the VCAA have been complied with to 
the extent required under the circumstances presented in this 
case.
The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service treatment records (STRs), post-service 
medical records, and other pertinent documents discussed 
below.  The RO has obtained the veteran's STRs and VA 
records, and the appellant underwent VA examination in August 
2008 to clarify the nature and etiology of his degenerative 
arthritis of the lumbar spine.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.

Accordingly, the Board will proceed to a decision.

Relevant Laws and Regulations

Under applicable law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks service connection for degenerative 
arthritis of the lumbar spine (claimed as a low back 
condition).  Implicit in his claim is the contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claim has been received.

The original claim for service-connection was denied in a 
September 2002 rating decision.  Evidence of record at that 
time included service medical records and a VA outpatient 
report dated in July 2002.  The RO acknowledged the presence 
of a current disability of the low back as well as there 
being evidence that the veteran had been seen on one occasion 
in service for complaints of low back pain.  In this regard, 
the RO determined that the evidence of record indicated that 
the veteran's back condition shown in service was acute and 
transitory, and that there was no evidence of permanent 
residuals of a back condition that could be related to 
service.  That decision was not appealed and thus became 
final.

The evidence added to the veteran's claims folder since the 
last final decision includes copies of the veteran's service 
medical records as well as a copy of the VA outpatient report 
dated in July 2002.  Also added to the record were updated VA 
outpatient records dated September 2004 to April 2008, and an 
August 2008 VA examination.  Significantly, the VA 
examination indicated that it was possible that the veteran's 
current low back disability (degenerative joint disease) had 
its onset in service.  This evidence is new in that it was 
not of record at the time of the initial denial, and also 
material, in that it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back condition.  As such, the claim to reopen is 
granted.

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of the claim in 
this decision.  The RO has essentially considered the claim 
of service connection on its merits, and, in doing so, met 
all notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Moving forward, with respect to the matter of a current 
disability, the results of the veteran's August 2008 VA 
examination report includes a diagnosis of degenerative 
arthritis of the lumbar spine.  Element (1) of Hickson has 
therefore been met.

Element (2) of Hickson has also been established.  Service 
treatment records clearly demonstrate that the veteran was 
seen in May 1964 for complaints of low back pain.  It was 
noted that the veteran had rode his "PAE" bag in two weeks 
earlier, and that he had been experiencing low back pain 
since that time.  

However, despite the foregoing, the Board finds that the 
record does not support that the veteran's current 
degenerative arthritis diagnosis is related to a back injury 
sustained in service.  There are no other references to low 
back pain contained in the service treatment records other 
than the May 1964 note.  The veteran's service discharge 
examination indicated that his spine was normal.  In other 
words, the presence of a chronic disability of the low back 
was not shown in service.  Indeed, the first post-service 
reference to any type of low back disability is not until 
2002, which is nearly 40 yards post-service.  The Board notes 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

Furthermore, the Board notes that in the above-referenced 
August 2008 VA examination, the examiner stated that given a 
multitude of factors, to include the fact that the veteran 
incurred a back injury during service, that he was employed 
as a truck driver for more than 20 years subsequent to 
service, that he had been involved in an automobile accident, 
and given the veteran's age, he could not render an opinion 
without resort to mere speculation. 

The Board finds the opinion of the VA examiner to be the most 
probative evidence of record as to the possibility of a 
relationship between the veteran's current disability and 
service.  The examiner reviewed the complete record and 
explained in detail that he could not provide a positive 
opinion without resorting to speculation.  In this regard, 
the Board points out that the provisions of 38 C.F.R. § 3.102 
state that service connection may not be based on a resort to 
speculation or even remote possibility.  The Court has also 
found that a relationship to service that is only speculative 
in nature is not sufficient to establish the presence of the 
claimed disorder or any such relationship.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  
The only other evidence in the claims file alleging that the 
veteran has a degenerative arthritis of the lumbar spine as a 
result of service consists of his own statements and those of 
his representative.  It is now well settled, however, that 
lay persons without medical training, such as the veteran and 
his representative, are not qualified to render medical 
opinions regarding matters such as diagnosis of disease, 
which call for specialized medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (2008) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements and those 
of his representative are accordingly lacking in probative 
value.

With respect to the veteran's contentions that he has been 
experiencing chronic low back pain since service discharge 
(continuity of symptomatology), a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the veteran's lay 
statements our outweighed by the service, post-service 
treatment records (indicating a disorder that began years 
after service), and the VA medical opinion cited above.  The 
Board finds it to be particularly significant the veteran 
first filed a claim for service connection for arthritis in 
July 2002, almost four decades after leaving service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine.  The benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. 
§ 5107(b); See also Gilbert, supra.  The benefit sought on 
appeal is accordingly denied.


ORDER

New and material evidence having been received, the claim for 
service connection for a back condition is reopened. 

Entitlement to service connection for degenerative arthritis 
(claimed as a back condition) is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


